Citation Nr: 1326261	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1961 to November 1962.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for COPD.

In his April 2010 substantive appeal, the Veteran requested a Board personal hearing.  Because the Veteran did not appear at the scheduled August 2013 hearing, the Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

Here, post-service VA treatment records reflect that the Veteran has been diagnosed and treated for COPD since approximately December 2000.

Further, service treatment records reveal several in-service pulmonary conditions.  Specifically, in January 1962, the Veteran was diagnosed with bronchitis and it was noted that he was coughing blood and experienced left chest pain.  In May 1962, the Veteran reported persistent coughing for one week.

In a June 1962 service treatment record, the in-service physician noted "chronic pharyngitis" and night cough.  The Board notes that "pharyngitis" is defined as "inflammation of the pharynx" and is also referred to as "sore throat."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1426 (32nd ed. 2012).  

Moreover, in October 1962, various service treatment records note chest congestion and cough associated with a cold and influenza.  On October 19, 1962, the Veteran was diagnosed with bronchitis with generalized wheezing, especially on the left side.  In an October 22, 1962 service treatment record, the Veteran was diagnosed with "bronchitis, clearing."  It was noted that the Veteran was still wheezing, but there was no evidence of congestion.  The November 1962 separation examination showed that the lungs and chest was normal and no defects were noted. 

The Veteran has not been afforded a VA examination to address currently diagnosed COPD.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's claimed COPD is etiologically related to service.

Further, the last VA treatment record is dated February 2010 from the Richmond VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all treatment records from the Richmond VAMC from February 2010 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  The RO/AMC should refer the case for a VA examination within the appropriate specialty to determine if the Veteran's COPD is etiologically related to service.
The claims folder, along with a copy of this Remand, must be made available to the examiner for review.  The examiner must review the entire claims file, to include service treatment records.  
Then, the VA examiner should provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not that the Veteran's COPD was incurred in or is otherwise related to service, to include the in-service treatment for bronchitis, wheezing, chronic pharyngitis, and coughing in 1962.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The VA examiner should specifically address statements in the Veteran's service treatment records identifying symptoms of coughing, wheezing, and chest pain.

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


